FILE COPY




                  COURT OF APPEALS
                   SECOND DISTRICT OF TEXAS
                        FORT WORTH

                      NO. 02-16-00010-CV


NORTHWEST INDEPENDENT                            APPELLANTS
SCHOOL DISTRICT, JOSH
WRIGHT, MARK SCHLUTER,
DEVONNA HOLLAND, JUDY
COPP, ANN DAVIS-SIMPSON, MEL
FULLER, LILLIAN RAUCH, AND
KAREN G. RUE

                               V.

CARROLL INDEPENDENT                                APPELLEE
SCHOOL DISTRICT


                           ------------

      FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY
                TRIAL COURT NO. 141-210251-05

                           ------------

                      NO. 02-16-00014-CV


IN RE NORTHWEST                                    RELATOR
INDEPENDENT SCHOOL
DISTRICT


                           ------------

                     ORIGINAL PROCEEDING
                 TRIAL COURT NO. 141-210251-05
                                                                          FILE COPY




                                     ------------

                                     ORDER

                                     ------------

      We have considered the “Unopposed Motion To Consolidate” cause

numbers 02-16-00010-CV and 02-16-00014-CV filed by appellee and real party

in interest Carroll Independent School District. The motion is GRANTED.

      Accordingly, the interlocutory appeal in cause number 02-16-00010-CV

and the original proceeding in cause number 02-16-00014-CV are consolidated.

The appeal and original proceeding will continue to bear their respective cause

numbers, but the cases will be submitted together.

      The appellants’ brief in cause number 02-16-00010-CV is due Tuesday,

March 1, 2016, and the appellee’s brief will be due twenty days after the

appellants’ brief is filed. Additionally, should Carroll Independent School District

wish to file a response to Northwest Independent School District’s “Petition for

Writ of Mandamus and/or Writ of Prohibition” in cause number 02-16-00014-CV,

that response will be due on the same day as its appellee’s brief in cause

number 02-16-00010-CV. We will consider the record filed in cause number 02-

16-00010-CV in both that cause number and number 02-16-000014-CV.

      Any reply brief in cause number 02-16-00010-CV and any reply to a

response filed in cause number 02-16-00014-CV will be due within twenty days

after the appellee’s brief, and original proceeding response if any, are filed.

                                          2
                                                                         FILE COPY




However, the court may consider and decide the case before a reply brief is filed.

Tex. R. App. P. 38.3, 52.5.

      On the court’s own motion, this consolidated appeal and original

proceeding will be submitted en banc. Requests for extensions will be disfavored

so that these causes may be submitted as soon as practicable. See Tex. R.

App. P. 38.6(d).

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court judge, and the trial court clerk.

      DATED February 10, 2016.

                                                      PER CURIAM




                                           3